       Case 2:19-cv-14657-CJB-JVM Document 1 Filed 12/17/19 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA


R.C.N. ASSOCIATES, INC. AND                              *      CIVIL ACTION
GC MARINE ELECTRIC LLC
                                                         *      NO. 19-14657
VERSUS
                                                         *      SECTION
M/V SERENA CLUB, her engines, tackle,
apparel, etc., in rem and CARABELLA1,                    *      JUDGE
LLC, in personam
                                                         *      MAG.

*      *      *      *      *      *      *         *    *

                                VERIFIED COMPLAINT

       NOW INTO COURT, through undersigned counsel, come plaintiffs herein,

R.C.N. Associates, Inc. (“R.C.N. Associates”) and GC Marine Electric LLC (“GC

Marine”), and for their verified complaint against defendants, M/V SERENA CLUB, her

engines, tackle, apparel, etc., in rem, and Carabella1, LLC (“Carabella1”), in personam,

upon information and belief represent as follows:

                                              I.

       This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure and Rules B and C of the Federal Rules of Civil

Procedure, Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture

Actions. Jurisdiction is proper pursuant to 28 U.S.C. §1333 and Rule 9(h) of the Federal

Rules of Civil Procedure.
       Case 2:19-cv-14657-CJB-JVM Document 1 Filed 12/17/19 Page 2 of 9




                                              II.

       At all times material herein, plaintiffs, R.C.N. Associates & GC Marine, are and

were foreign business entities with their principal places of business in Florida.

                                              III.

       At all times material herein, defendant, M/V SERENA CLUB, was and is a vessel

owned by defendant, Carabella1, a limited liability company organized and existing under

the laws of the State of Florida with its principal place of business in Palm Harbor, Florida,

and with no presence or agent for service of process in this district. M/V SERENA CLUB is

a vessel in navigation which is now or soon will be within this District and within the

jurisdiction of this Honorable Court.

                                              IV.

       In or around November and December 2018, R.C.N. Associates agreed to and did

provide necessary services and labor to complete necessary repairs to the M/V SERENA

CLUB while she was moored on the Mississippi river in the Port of New Orleans. The

vessel’s owner, Carabella1, explicitly ordered and approved R.C.N. Associates’ provision

of services and labor for the necessary repair of the M/V SERENA CLUB.

                                              V.

       On 10 December 2018, R.C.N. Associates sent its invoice for services rendered to

complete the necessary repairs in the amount of $16,180.00, to the M/V SERENA

CLUB, in rem, and Carabella1. (See invoice attached hereto as Exhibit A.) The invoice

called for payment of the full amount owed to R.C.N. Associates within 5 days from

invoice date. At no time after receiving that invoice did anyone representing M/V
       Case 2:19-cv-14657-CJB-JVM Document 1 Filed 12/17/19 Page 3 of 9




SERENA CLUB and/or Carabella1 question the need for the services covered by the

invoice or suggest they were not responsible for payment of the invoice.

                                           VI.

      In May 2019, another contractor who provided necessary repairs to the M/V

SERENA CLUB, Gulf States Marine, threatened to arrest the M/V SERENA CLUB

unless Carabella1 paid its overdue invoice of $19,850.00. To avoid the arrest of the

vessel, and at the specific request of the owners of the M/V SERENA CLUB, R.C.N.

Associates paid Gulf States Marine’s overdue invoice on behalf of the M/V SERENA

CLUB and its owners, and based on the owners’ promise that they would reimburse

R.C.N. Associates for its payment to Gulf States Marine. (See Gulf States Marine invoice

with R.C.N. Associates’ check no. 213, attached hereto as Exhibit B.) This increased the

balance owed R.C.N. Associates by the M/V SERENA CLUB and Carabella1 to

$36,030.00.

                                           VII.

      In June 2019, GC Marine sent two invoices in the total amount of $5,850.00 for

necessary electrical services rendered to complete the necessary repairs to the M/V

SERENA CLUB to the vessel and Carabella1. (See GC Marine invoices attached hereto

as Exhibits C and D.) The invoices called for payment of the full amount owed to GC

Marine upon receipt. At no time after receiving those invoices did anyone representing

M/V SERENA CLUB and/or Carabella1 question the need for the electrical services

covered by the invoice or suggest they were not responsible for payment of those

invoices.
       Case 2:19-cv-14657-CJB-JVM Document 1 Filed 12/17/19 Page 4 of 9




                                            VIII.

       On 3 September 2019, undersigned counsel, on behalf of R.C.N. Associates and

GC Marine, sent a written demand to Carabella1 correctly setting forth the amounts owed

both R.C.N. Associates and GC Marine and formally demanding payment in full.

                                             IX.

       Despite due demand, no payment was or has been received by R.C.N. Associates

or by GC Marine, and there remains an outstanding balance of $36,030.00 and $5,850.00,

respectively, plus interest, costs and attorneys’ fees, for the necessary services R.C.N.

Associates and GC Marine supplied to the M/V SERENA CLUB in Louisiana, as

described above.

                   Count I – Relief Under Admiralty Rules B and C

                                             X.

       R.C.N. Associates and GC Marine reallege and reaver as if pled herein in extenso

the allegations contained in the foregoing articles I to IX.

                                             XI.

       As suppliers of necessaries to the M/V SERENA CLUB on the order of her

owner, and/or owner’s, and/or charterer’s authorized representatives, and pursuant to 46

U.S.C. §31341, et seq, as well as all other applicable law(s), R.C.N. Associates and GC

Marine are the holders of a maritime lien against the M/V SERENA CLUB for all

amounts owed to R.C.N. Associates and GC Marine, plus interest, costs and attorneys’

fees, and enforceable by in rem proceedings against the M/V SERENA CLUB pursuant to

Rule C. The M/V SERENA CLUB and Carabella1’s actions in failing to pay R.C.N.
       Case 2:19-cv-14657-CJB-JVM Document 1 Filed 12/17/19 Page 5 of 9




Associates and GC Marine for the necessary services also result in Carabella1’s in

personam liability enforceable by attachment of its property in this district pursuant to Rule

B.

                                             XII.

      R.C.N. Associates and GC Marine have conducted a diligent search, but Carabella1

is a non-resident and cannot be found in this district. Carabella1 also has no agent for

service of process in this district. However, upon information and belief, it has property,

namely the M/V SERENA CLUB, which is now or will during the pendency of this action

be within this jurisdiction. R.C.N. Associates and GC Marine are, therefore, entitled to

orders pursuant to Rule B and Rule C of the Supplemental Rules for Admiralty and

Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure for

the Clerk of this Court to issue a Writ of Attachment for the M/V SERENA CLUB and a

Warrant of Arrest for the M/V SERENA CLUB, respectively, directing the United States

Marshal for this district to attach and arrest the M/V SERENA CLUB and to retain that

vessel within its custody pending the posting by Carabella1 of security in adequate amount

and appropriate form, failing which, the vessel is to be condemned and sold to satisfy

R.C.N. Associates’ and GC Marine’s claims herein.

                                             XIII.

     R.C.N. Associates’ and GC Marine’s request for a Warrant of Arrest is pursuant to

Supplemental Admiralty Rule C. R.C.N. Associates’ and GC Marine’s request for a Writ

of Attachment is pursuant to Supplemental Admiralty Rule B, and in the alternative,

Louisiana Code of Civil Procedure Article 3541(5) (non-resident attachment).
       Case 2:19-cv-14657-CJB-JVM Document 1 Filed 12/17/19 Page 6 of 9




                                            XIV.

       All and singular, the foregoing allegations are true and correct and within the

admiralty and maritime jurisdiction of the United States and this Honorable Court.

                                Count II – Open Account

                                            XV.

       R.C.N. Associates and GC Marine reallege and reaver as if pled herein in extenso

the allegations contained in the foregoing articles I to XIV.

                                            XVI.

       R.C.N. Associates and GC Marine allege that their invoices were supplied to the

M/V SERENA CLUB and Carabella1 on open account under La. R.S. § 9:2781.

Carabella1 has received proper statutory demand from R.C.N. Associates and GC Marine

and has arbitrarily refused to pay.

                                           XVII.

       In addition to the principal sums due from the M/V SERENA CLUB and

Carabella1, R.C.N. Associates and GC Marine seek to be awarded their attorney’s fees

and litigation expenses under Louisiana’s Open Account Statute, La. R.S. § 9:2781, for

Carabella1’s refusal to pay.

                                           XVIII.

       R.C.N. Associates and GC Marine reserve the right to supplement and amend this

Verified Complaint as further facts become available.
        Case 2:19-cv-14657-CJB-JVM Document 1 Filed 12/17/19 Page 7 of 9




        WHEREFORE, plaintiffs, R.C.N. Associates, Inc. and GC Marine Electric LLC,

pray:

        1.     That process in due form of law in a cause of admiralty and maritime

jurisdiction may issue against M/V SERENA CLUB, her engines, apparel, etc., in rem, and

all persons having or claiming any interest in said vessel be cited to appear and answer the

allegations of the verified complaint;

        2.     That process in due form of law be issued, and that Carabella1, LLC be

served and summoned to appear and answer, all and singular, the allegations of this verified

complaint;

        3.     That an order issue pursuant to Rule B of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil

Procedure for the Clerk of this Court to issue a Writ of Attachment directing the United

States Marshal for this district to attach and retain within its custody the M/V SERENA

CLUB;

        4.     That an order issue pursuant to Rule C of the Supplemental Rules for

Admiralty and Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil

Procedure for the Clerk of this Court to issue a Warrant of Arrest directing the United States

Marshal for this district to arrest and retain within its custody the M/V SERENA CLUB;

        5.     That defendants be ordered to post security in adequate amount and

appropriate form to secure R.C.N. Associates’ and GC Marine’s claims herein, failing

which, that the M/V SERENA CLUB be condemned and sold to satisfy R.C.N. Associates’

and GC Marine’s claims herein;
       Case 2:19-cv-14657-CJB-JVM Document 1 Filed 12/17/19 Page 8 of 9




       6.      That, after due proceedings, judgment be entered in favor of R.C.N.

Associates and GC Marine herein and against Carabella1, LLC and the M/V SERENA

CLUB, in rem, awarding R.C.N. Associates, Inc. and GC Marine Electric LLC the damages

claimed herein, plus interest, costs, attorney's fees, and all such other sums to which

plaintiffs may be entitled; and

       7.     For all such other relief that justice and the nature of this case will permit.

                                            Respectfully submitted,

                                            MURPHY, ROGERS, SLOSS,
                                             GAMBEL & TOMPKINS

                                            /s/ Peter B. Sloss
                                            __________________________
                                            Peter B. Sloss (# 17142)
                                            Jeffrey A. Raines (# 11076)
                                            701 Poydras Street, Suite 400
                                            New Orleans, Louisiana 70139
                                            Telephone: (504) 523-0400
                                            Facsimile: (504) 523-5574
                                            Email: psloss@mrsnola.com
                                            Email: jraines@mrsnola.com
                                            Attorneys for plaintiffs, R.C.N. Associates, Inc.
                                            and GC Marine Electric LLC
         Case 2:19-cv-14657-CJB-JVM Document 1 Filed 12/17/19 Page 9 of 9




INSTRUCTIONS FOR U.S. MARSHAL:

Please withhold service in rem.


PLEASE ISSUE SUMMONS TO:

Carabella1, LLC
Through its registered agent:
Margaret Allen
31133 US Hwy 19 N
Palm Harbor, FL 34684
4822-2367-0703, v. 1
